Citation Nr: 1201355	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar strain, evaluated as 10 percent disabling since November 22, 2006.

2.  Entitlement to a higher initial rating for left wrist posttraumatic arthritic changes, evaluated as 10 percent disabling since November 19, 2007.

3.  Entitlement to an initial compensable rating for tinea pedis and tinea corporis.

4.  Entitlement to an initial compensable rating for left shoulder supraspinatus tendinosis.

5.  Entitlement to a compensable disability evaluation for hypertension.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from September 2005 to November 2006, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Puerto Rico Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2008 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record reflects that the Veteran served a period of ACDUTRA with the Puerto Rico Army National Guard from March 3, 2008, to March 27, 2008.  The most recent service treatment records contained within the claims folder are dated October 2006.  Upon remand, the Puerto Rico Army National Guard should be requested to provide all service records dated from October 2006, and particularly those records associated with his March 2008 period of ACDUTRA.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The Veteran's service-connected left shoulder was examined in April 2007 and his service-connected left wrist was examined in March 2008 and February 2009.  The April 2007 examination of the Veteran's left shoulder did not comment at all on the presence of functional impairment.  See Mitchell, supra; DeLuca, supra.  Moreover, physical therapy notes dated in April 2009 reflect that the symptomatology associated with the Veteran's left shoulder disability had increased since he was last examined.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

In addition, the most recent examination of the Veteran's left wrist, conducted in February 2009, shows that ranges of motion were significantly decreased from previous examination in March 2008; however, the examiner did not note "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain" in accordance with the holding in Mitchell, supra.  Such a finding is necessary in this case to determine whether the appellant is entitled to a higher disability evaluation based on functional loss.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The Board finds that new VA examinations of the Veteran's left wrist and left shoulder should be scheduled upon remand. 

The October 2009 examination of the Veteran's lumbar spine found no evidence of abnormal spinal contour; however, no contemporaneous X-ray studies were performed.  The examiner's findings contradict an April 2008 private X-ray showing straightening of the lumbar lordosis, suggesting spasm.  The Board finds that a new examination of the Veteran's lumbar spine should be scheduled upon remand to confirm via X-ray whether there is abnormal spinal contour, and if, so whether it is the result of muscle spasm.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) (muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating).  

The Veteran has been rated under Diagnostic Code (DC) 7813-7806 for his tinea pedis and tinea corporis.  Under DC 7813, the rater is instructed to evaluate the skin condition as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118.  In this case, the RO has rated the Veteran under DC 7806 for dermatitis or eczema.  Under this DC, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  

The most recent VA examination of the Veteran's skin was a general medical examination conducted in April 2007, which did not quantify the percentage of the Veteran's body affected by his service-connected skin disorder, nor did it comment on whether the Veteran requires systemic therapy to treat his condition.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon remand, a new VA examination of the Veteran's skin should be scheduled.

The Veteran also claims service connection for a left knee disorder, which he has attributed to a 2006 incident while on active duty.  On VA examination in November 2007, the examiner found that there was evidence of an injury to the knee in July 2003, which pre-existed the Veteran's period of active duty; thus, in the examiner's view, the Veteran's knee disorder could not have been incurred as a result of service.  The examiner went on to state that the Veteran's current knee disability is the result of aging.  Review of the Veteran's service treatment records, reflects that he was serving a period of ACDUTRA in July 2003 when he experienced knee pain.  As a result, the Board finds that the matter should be referred to the November 2007 examiner, if available, for clarification of his opinion.  The examiner should be asked to state whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's knee disorder had its clinical onset during the July 2003 period of ACDUTRA, or whether it is attributable solely to other factors such as aging.  

Finally, the Board notes that post-service treatment records from the San Juan VAMC have been obtained.  The most recent records from this facility are dated in December 2009.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Contact the San Juan VAMC and request that all records of the Veteran's treatment at that facility since December 2009 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Puerto Rico Army National Guard and request that all service medical records dated since October 2006 be provided for inclusion with the claims folder, and particularly any records associated with the Veteran's March 2008 period of ACDUTRA.  

3.  After the aforementioned development has been completed, schedule the Veteran for VA orthopedic examination to determine the current severity of his service-connected lumbar strain, left wrist disorder, and left shoulder tendinosis.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  Functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The lumbar spine examiner should conduct X-ray studies to determine whether there is abnormal spinal contour and, if so, determine whether it is the result of muscle spasm.  The examiner should reconcile his/her findings with the April 2008 X-ray showing evidence of straightening of the lumbar lordosis "suggestive of spasm" and explain any difference of opinion.

4.  Schedule the Veteran for VA skin examination to determine the current severity of his service-connected tinea pedis and tinea corporis.  All necessary tests should be conducted.  The claims file must be sent to a dermatologist for review.  The dermatologist should quantify the percentage of the entire body and of the exposed areas affected by the Veteran's service-connected skin disability and comment as to whether the Veteran has been prescribed systemic therapy for his disorder.  If the Veteran has been prescribed systemic therapy at any point during the appeal period, the dermatologist should indicate the frequency and durations for which systemic therapy has been required since November 2006. 

5.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the November 2007 knee examiner, if available, for review.  The examiner should review the claims folder and this remand.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's left knee disorder had its onset during a July 2003 period of ACDUTRA.  The examiner must reconcile his finding with the July 2003 service treatment records reflecting left knee posttraumatic arthralgia.  The examiner should specifically set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of ACDUTRA.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

6.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

